DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

3.  Claims 1, 4, 6, 8-12, 16, 18, 20 and 21 are pending.

4. Claims 6, 8-12, 16, 18 and 20 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

5.  Claims 1, 4 and 21 are under consideration as they read on the following species: (i) SEQ ID NO: 1-3, (ii) all clones and (iii) thrombosis as the disease or disorder.
 
6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

  
7.  Claims 1, 4, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office Actions.  

Claims 1, 4 and 21 encompass the use of a genus of anti-SEQ ID NOs: 1-3 antibodies that inhibits leukocyte Mac-1 binding to platelet GP  Ibα to inhibit arterial thrombus formation in an artery of the subject.

Applicant’s arguments, filed 03/03/2022, have been fully considered, but have not been found convincing.


Applicant asserts that the specification clearly allows persons of ordinary skill in the art to recognize that Applicant was in possession of a method of selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of the SEQ ID NOSs: 1-3 and inhibits leukocyte Mac-1 binding to platelet GP Ibα; and administering the selected monoclonal antibody or antigen binding portion thereof to inhibit arterial thrombosis.

Applicant submits that the instant claims recite selecting monoclonal antibodies that specifically bind to SEQ ID NOs: 1-3 and inhibits leukocyte Mac-1 binding to platelet GPlbα and using those antibodies that specifically bind to the antigen, SEQ ID NOs: 1-3, for use in the claimed method of inhibiting arterial thrombosis. SEQ ID NO: 1 is the amino acid sequence of the human M2 region (αM(P201-K217) and that sequence is substantially homologous with the amino acid sequence of corresponding mouse and rat M2 sequences (SEQ ID NO: 2 and SEQ ID NO: 3) as seen in Figure 1 illustrating the sequence alignment of SEQ ID NOs: 1-3. It is noted that it was well known in the art at the time of the invention that the P201-K217 sequence within Mac-1 was responsible for Gplbα binding as evidenced by the Ehlers et al. article that was previously made of record in the Office Action dated May 22, 2017. Similarly, Wang et al. previously illustrated that immunization with the human P201-K217sequence within Mac-1 could be used to produce antibodies that inhibit leukocyte Mac-1 binding to platelet GP Ibα. 

Antibodies can be generated that specifically bind to mouse or rat M2 (SEQ ID NO: 2 or SEQ ID NO: 3) and cross-react with or bind to human M2 (SEQ ID NO: 1) with similar or higher binding affinity. Monoclonal antibodies or antigen binding fragments thereof can then be screened for their ability to bind to rat macrophage cell line (NR8383), mouse macrophage cell line (RAW) and 293 cells expressing human Mac-1. Paragraph [0045] further notes that antibodies exhibiting nanomolar binding affinity to at least one of rat macrophage cell line (NR8383), mouse macrophage cell line (RAW) and/or 293 cells expressing human Mac-1 can be selected and analyzed for inhibition of thrombosis and/or vasculitis using known in vivo assays. In the Example of the present specification, monoclonal antibodies were generated by immunizing mice with KLH coupled to SEQ ID NO: 3 and then screened for their ability to bind rat M2-CGGG, rat macrophage cell line, mouse macrophage cell line, and 293 cells expressing human Mac-1, Paragraph [0112]. 

Notably, the antibodies produced in the specification were generated using similar methods as in the prior art, Wang et al., pg. 2994, right col., which were also shown to inhibit leukocyte Mac-1 binding to platelet GP Ibα, id. at 2995-2996. As explained in Ex parte Ambati, No. 2017-011580 (P.T.A.B. January 25, 2019), the disclosure needed for new uses of known antibodies is not the same as that needed for claims directed to novel antibodies, id. at 4, 6. In particular, with known antibodies, the specification may rely upon existing scientific and technical knowledge of those antibodies can be relied upon to establish that Applicant had possession of the claimed invention, id. at 6.

This is not found persuasive because the claims are directed to the use of antibodies that binds P201-K217, not to the use of P201-K217  itself.  Artisans are well aware that knowledge of a given antigen (for instance αM (P201-K217)) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of anti-M2 antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  Applicant has provided the rat, mouse and human antigen sequences comprising SEQ ID NO:1, SEQ ID NO: 2 and SEQ ID NO:3 and the clones 5C8, 10E2, 4F9 and 4B10, wherein only 5C8 (recognizes rM2 and hM2) and 4B10 (recognizes hM2) bind Mac-1 expressing cell, no other  species are discloses to have the claimed function of inhibiting leukocyte Mac-1 binding to platelet GPIbα in the inhibition of arterial thrombus formation in a subject. Recitation of the antigen of SEQ ID NO: 1-3 to which the claimed antibody binds are not representative of the genus.   Thus, under Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences failing within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of … binding to [EphrinB2] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,” the written description requirement may be met).
The claimed antibodies are a genus of monoclonal antibodies while the Wang antibody is a single species of polyclonal antibody.  The instant case is akin to In In re Peter C Gray in which several claims were appealed. Claim 15 is illustrative of the issue addressed: “15. A method of treating a hyperproliferative disease in a human subject comprising administering to the subject an amount of a selective targeting compound that is effective to inhibit Cripto signaling in hyperproliferative cells that express glucose regulated protein 78 (CRP78) on their surfaces and thereby reduce the cells’ proliferation, wherein the selective targeting compound is an antibody that binds within the sequence region defined by amino acids 19-68 of GRP78 and inhibits the formation of complexes between human Cripto and GRP78.”  In re Peter C Gray, Appeal 2017-001821 (US 12/615,033; decided November 30, 2018).  
In In re Peter C Gray , the examiner argued that the specification as filed disclosed only a single polyclonal antibody, and the polyclonal antibody was not representative of the claimed genus, which includes monoclonal antibodies. The PTAB found a lack of written description citing Sanofi v Amgen because the appellants attempted to describe the invention by describing something that is not the invention, i.e., the antigen.
Ex parte Ambati, No. 2017-011580 (P.T.A.B. January 25, 2019) is distinguished from the instant case because the specification in the Ex parte Ambati discloses that the antibodies to be used in the claimed method were known prior to the filing date of the application. In Ambati, the specification disclosed nine patent disclosures describing antibodies within the scope of their claims. In contrast to the instant specification describes methods that can be used to screen for monoclonal antibodies that bind to SEQ ID Nos: 1-3 and inhibit leukocyte Mac-1 binding to platelet GPIbα in the inhibition of arterial thrombus formation in a subject. Possession of the monoclonal anti-SEQ ID NO: 1-3 antibodies is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004).
Applicant asserts that one skilled in the art would find that a genus of antibodies that selectively bind to SQ ID NOs: 1-3 that inhibit leukocyte Mac-1 binding to platelet GP Ibα is already known in the art and that a description of identifying structural features are not required for adequate written description of the claimed methods. 

Contrary to Applicant assertion, no known monoclonal anti-SEQ ID NOs: 1-3 antibodies were known in the prior art.  Wang et al teaches a single species of polyclonal antibody that binds human αM(P201-K217) site for GP Ibα.  No other monoclonal anti-SEQ ID NOs: 1-3 antibodies are known in the part prior to Application filing date. 

Applicant submits that the specification shows tht the selected antibody inhibited arterial thrombus formation.  In particular, the specification teaches that in Mac-1-/ mice and in mice administered an antibody targeting the Mac-1GpIbα interaction, 5C8, which specifically binds to M2, inhibited myocardial infraction in rats, ¶112, and showed prolonged time to form an occlusive thrombus compared to WT mice and showed prolonged time to form an occlusive thrombus compared to WT mice and control mice in a photochemical carotid artery thrombosis model, Paragraphs [0112- 0113]. The specification also shows other clones that can bind to M2 including clones 5C8, 10E3, 4F9, and FB10 along with their respective abilities to inhibit leukocyte Mac-1 binding to platelet GP Iba as well as inhibiting arrest and/or rolling on adherent platelets under flow. Paragraphs [0114-0117]. All of the clones were found to bind to rat and mouse macrophages, Paragraphs [0114-0117], which express Mac-1 (human 293 cells are kidney cells which can be modified to express human Mac-1 using known methods, Wang et al. at pg. 2994, right col.), meaning that the clones would bind to SEQ ID NOs 2-3.

This is not found persuasive because 4 antibody species, 5C8, 10E3, 4F9 and 4B10, disclosed in the specification are not representative of a genus of antibodies that binds 3 antigen/epitope of SEQ ID NO: 1-3.  The sequence identify between SEQ ID NO: 1 and SEQ ID NOs: 2 and 3 is 70%.  Colman et al in Research in Immunology (145(1):33-36, 1994) teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.  Abaza et al in Journal of Protein Chemistry (11(5):433-444, 1992) teach that single amino acid substitutions outside the antigenic site on a protein effect antibody binding.  Further, Lederman et al in Molecular Immunology (28:1171-1181, 1991) disclose that a single amino acid substitution in a common allele ablates binding of a monoclonal antibody (see entire document).  Additionally, Li et al in PNAS (77:3211-3214, 1980) disclose that dissociation of immunoreactivity from other biological activities when constructing analogs (see entire document).   The specification [0112] uses rat M2 peptide of SEQ ID NO: 3 to generate MAbs, which resulted in MAb (clone 5C8), designated anti-rM2, that inhibited rat leukocyte arrest on adherent rat platelets under flow (maximal % inhibition = 91 ± 1, P<0.01). Clone 4F9, designated anti-mM2, inhibited mouse leukocyte arrest on mouse platelets (maximal % inhibition = 76 ± 1, P<0.01). Mab 10E3 shows high binding to rat M2.  MAb 4B10 binds to human Mac-1 using ELISA assay.  
  
h/M2 SEQ ID NO: 1          1 PITQLLGRTHTATGIRK 17
 	                     || || ||| ||:||||
mM2 SEQ ID NO: 2          1 PIKQLNGRTKTASGIRK 17
 	                     ||:||||||||||||||
rM2 SEQ ID NO:3           1 PIRQLNGRTKTASGIRK 17

The claims are directed to a genus of antibodies that binds different Mac-1 species, i.e., human (SEQ ID NO: 1), mouse (SEQ ID NO: 2) and rat (SEQ ID NO: 3). Among the four clones 5C8, 10E3, 4F9, and FB10, only one species, 4B10 strongly binds to hM2 of SEQ ID NO: 1 on ELISA assay and  only 4F9 is strongly binds to rM2 of SEQ ID NO: 2.  While 5C8, 10E3, 4F9 and 4B10 bind rat M2 of SEQ ID NO: 3, only 5C8, 4F9 and 4B10 inhibit leukocyte arrest and/or rolling on adherent platelets. Importantly, clones 5C8, 10E3, 4F9, and FB10 are not representative of the claimed genus of anti-SEQ ID NOs: 1-3 antibodies used in the treatment methods because each of the four antibodies have different property, different affinity, different binding characteristics and different structure including different isotype.  See Paragraphs [0114-0117].  The disclosure of SEQ ID NOs: 1-3 as a fully characterized antigen in the specification, without more, is insufficient to provide adequate written description support for  anti-SEQ ID NO: 1-3 antibody that produces a desirable biological activity and/or therapeutic result.
In In re Kenneth Alonso (No. 2008-1079; October 30, 2008), the Federal Circuit affirms a final decision of the USPTO Board of Patent Appeals and Interferences ("the Board") holding that appellant's method claim, which is directed to treating a neurofibrosarcoma in a patient by administering a monoclonal antibody targeted to the patient's tumor, is invalid for lack of written description. The Board determined that the single antibody described in appellant's specification is insufficiently representative to provide adequate written descriptive support for the genus of antibodies required to practice the claimed method.
While the Office Action asserts that 5C8 was not used in a mouse model, since Paragraph [0112] uses a rat transgenic model, 5C8 was shown to inhibit arterial thrombosis in mice as Paragraph [0113] describes a separate experiment using Mac-1"" and WT mice in an in vivo photochemical carotid artery thrombosis model and administered an anti-rM2 antibody, /.e., 5C8, to WT mice, which resulting in prolonged time to occlusion. Therefore, the present specification demonstrates that 5C8 could inhibit arterial thrombosis in both rats, Paragraph [0112], and in mice, Paragraph [0113], despite having a weaker affinity to mouse macrophages.

However, while 5C8 binds both rM2 and mM2 of SEQ ID NO: 2 and 3 (having 16 out of 17 residues identical), two species that binds SEQ ID NO: 2-3 are insufficient to provide adequate written description support of anti-SEQ ID NOs: 1-3 antibodies.  Only Mab 4B10 strongly binds SEQ ID NO: 1  (ELISA) (having 13 out of 17 residues identical to rM2 (SEQ ID NO: 1) and mM2 (SEQ ID NO: 2)).  The specification fails to provide either a representative number of species or sufficient structural features to convey to a person of ordinary skill in the art that Applicant was in possession of the claimed genus of anti-SEQ ID NO:1-3 antibodies have the claimed functional and therapeutic attributes. Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence would result in antibodies possess the recited function.

With respect to representative number of species,  see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014). Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).


Applicant submits that while the Office Action relies upon In re Gray, the appellants therein relied upon the "newly characterized antigen test" from Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004) alone in arguing that the specification provided written description of the N-20 antibody therein, pgs. 10-11. However, Ex parte Ambati, No. 2017-011580 found that the specification may rely upon existing scientific and technical knowledge of antibodies to establish that Applicant had possession of the claimed invention, /d. at 6. Furthermore, Amgen Inc. v. Sanofi, 873 F.3d 1367 (Fed. Cir. 2017), does not require that the antibody itself be described in order to satisfy the written description requirement, id. at 1379, and on remand, a jury found that there was written description of the antibodies therein, See Amgen Inc. v. Sanofi, Case No. 2020-1074 (Fed. Cir. Feb. 11, 2021), slip op at 6.

This is no found persuasive because
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 neither the specification nor Applicant points to existing scientific and technical knowledge of a genus of anti-SEQ ID NOs: 1-3 antibodies to establish that Applicant had possession of the claimed antibodies.


Applicant submits that the present claims are similar to those in Ex parte Inano, No. 2020- 006045 (P.T.A.B. Feb. 12, 2021) in that the specific sequences to which the antibodies must bind to as well as the capacity for such antibodies to be used in inhibiting leukocyte-platelets interactions is known, pg. 9. Additionally, it is well known that monoclonal antibody generation is a mature area of technology, pg. 9. Here, the claims recite selecting antibodies that specifically bind to at least one of SEQ ID NO: 1-3, which the Office Action acknowledges is supported by the written description, and it was known in the art that SEQ ID NOs: 1-3 were responsible for the Mac-1-GPlbα interaction, which could be inhibited by antibodies that bind to SEQ ID NO: 1-3 as shown by the polyclonal antibody used in Wang et al. Additionally, it is noted Ex parte Inano only showed that 7 of the 11 generated antibodies therein, not all, reacted with the C-terminal portion of M1, id. at 7, and Bucher et al. did not provide amino acid sequences for the 3 antibodies that react with peptide.

Applicant concluded that the specification discloses (i) interrupting the Mac-1-Gplbα interaction can be used to inhibit arterial thrombosis; (ii) antibodies that have been obtained by immunizing to SEQ ID NO: 3 to interrupt Mac-1 binding to Gplbα and inhibit thrombosis; (iii) a number of antibodies that bind to SEQ ID NOs: 1-3 and interrupt leukocyte arrest to and/or rolling on adherent platelets; (iv) assays to identify additional antibodies that bind to SEQ ID NOs: 1-3 and inhibit leukocyte Mac-1 binding to platelet GP Ibα; (v) assays to demonstrate a method of treating arterial thrombosis; and (vi) using the antibodies in methods of treating thrombosis. Additionally, the prior art teaches how to select antibodies for use in the present invention by immunizing to SEQ ID NO: 1, and that the obtained antibodies were able to bind to both human M2 SEQ ID NO: 1 and murine M2 SEQ ID NO: 2 to inhibit leukocyte Mac-1 binding to platelet GP Ibα, i.e., Wang et al.


However, the instant claims are distinguished from the Ex parte Inano case because in the case of Ex parte Inano, (a) all the anti-125th to 248th amino acids of M1 antibodies would provide the claimed functional properties of detecting influenza B virus in an immune assay. (b) a prior art Table 3 of Bucher (1989)) shows 3 antibodies that react with peptide 5 from the C-terminus of the M1 protein.  (c) the claimed antibodies “does not require specific functional behavior, such as neutralizing activity or a high Koff rat”.  (d) “unlike Amgen, the “invention does not require binding some small number of specific residues on a target protein and/or a specific functional behavior such as blocking binding of PCSK9 to LDLR.   All that is required is an antibody for an immunoassay, i.e., binds C-terminus of M1 which would detect influenza B virus in an immunoassay.  In contrast, the instant claims are directed to  a genus of antibodies that bind 3 species of αM (CD11b), human, mouse, and rat P201-K217and having the desired therapeutic and functional properties, inhibiting leukocyte Mac-1 binding to platelets GP Ibα and inhibiting arterial thrombosis in a subject. Applicant is merely rely on the identification of M2 of SEQ ID NO: 1-3 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).


Further, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 




8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.  Claims 1, 4 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al.  J. Exp. Med. 198(7):1077-1088, 2003 (of record) and/or  Wang et al ((Circulation. 2005;112:2993-3000) in view of  U.S. Pat. No. 5,567,440 and Clark et al. (Immunol. Today, 4:100-101 (1983)).


Ehlers et al teach that the firm adhesion and transplatelet migration of leukocytes on vascular thrombus are dependent on the interaction of the leukocyte integrin Mac-1 (M2, CD11b/CD18) and the platelet counter receptor glycoprotein (GP) Ibα (abstract).    Ehlers et al suggest a possible target for therapeutic intervention. In particular, the specificity of M2 inhibitory action toward GP Ibα (i.e., noninhibitory toward fibrinogen) suggests that it might be possible to prevent leukocyte attachment to platelets by targeting GP Ibα without inhibiting other αMβ2 functions. Ehlers et al identified αMβ2 as a molecular determinant of neointimal thickening after experimental arterial injury that produces endothelial denudation and platelet deposition. They found that antibody-mediated blockade (49) or selective absence (50) of αMβ2 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implantation. Therefore, this study identifying the precise binding site responsible for αMβ2–GP Ibα interaction might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (abstract and page 1086, right col., 1st ¶).

Ehlers et al teaches the effect of αMI domain peptide, M2 (P201-K217, PITQLLGRTHTATGIRPK, hM2-SEQ ID NO: 1) and anti-αMI domain antibody, LPM19c on αMβ2 293 cell adhesion to sGP IBα and fibrinogen.  Also, Ehlers contemplate monoclonal antibodies against M2 peptide (P201-K217), see Figs. 2, 8 &9 and Table 1.  Ehlers et al teach that neutrophil adhesion to platelets is mediated primarily by the αMI domain sequence P201–K217 (page 1084, left col, 1st ¶).

Wang et al teach that anti-αM(201PITQLLGRTHTATGIRK217, P201-K217), claimed SEQ ID NO: 3, inhibited the firm adhesion of both human and murine leukocytes to adherent platelets under laminar flow conditions. In a mouse femoral artery wire injury model, antibody targeting of αM(P201-K217) reduced leukocyte accumulation after injury that was accompanied by inhibition of cellular proliferation and neointimal thickening.  Wang et al concluded that GP Ibα is a physiologically relevant ligand for αMβ2 and that integrin engagement of GP Ibα is critical to leukocyte function and the biological response to vascular injury. These observations establish a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis (abstract).  Wang et al show that antibody targeting of αM(P201-K217, claimed SEQ ID NO: 3) reduced αMβ2-dependent adhesion to GP Ibα, but not other ligands, in vitro and leukocyte accumulation after vascular injury in vivo.  In a mouse femoral artery injury model, treatment with anti- αM(P201-K217) was accompanied by inhibition of cellular proliferation and neointimal thickening (page 2994, left col., 2nd ¶).  Wang et al teach that the αM(P201-K217) sequence is an obvious molecular target for disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and restenosis.   Since platelets also orchestrate inflammatory cell recruitment and play a pathophysiological role in lung and glomerular injury, targeting αM(P201-K217) is likely to be of broader disease interest (see page 2999 under Conclusion).   Wang teaches that an affinity-purified peptide-specific polyclonal antibody to this site (anti-M2) was generated by immunizing rabbits with C-201PITQLLGRTHTATGIRK217 (claimed SEQ ID NO: 3) coupled to KLH corresponding to the human αM (P201-K217) sequence. The human sequence (αM 201PITQLLGRTHTATGIRK217) is highly homologous to the corresponding murine αM 201PIKQLNGRTKTASGIRK217 sequence with 13 of 17 identical residues (page 2992, under Results).

The reference teachings differs from the reference teachings only in the recitation of monoclonal anti-M2 antibody.

The `440 patent teaches that cell adhesion plays an important role in human disease. These interactions proceed by the interaction of receptors upon the surface of a cell with proteins or glycosaminoglycans upon the surface of another cell or within the extracellular matrix. The `440 patent further teaches that routes to the interruption of these interactions typically involve competitive inhibition of these receptor-ligand interactions, for example, with antibodies, soluble ligands which act as receptor antagonists, soluble receptors, or other competitors (see col., 1 lines 17-30 in particular).

Clark et al teach that one of the main advantages for the development of a rat myeloma line was to enable larger amounts of antibody to be made as ascitic fluid in vivo and this remains a technical advantage, especially when gram quantities of antibody are required, for example for clinical trials (page 100, 1st col., 3rd ¶).  Clark et al teach that the other major reason why we prefer rat x rat fusion (i.e., hybridoma that produce monoclonal antibodies) is the relatively large number of antibodies obtained which fix human complement, and this may be of great importance for their therapeutic use (page 100, 3rd col., 1st ¶).  Clark further teaches that the ideal [screening] assay is always the one most closely related to the ultimate purpose for which the antibody is required. By cutting down the initial screening to a manageable size and making more time available, it is possible to approach this ideal more closely (page 100, 2nd and 3rd col., bridging ¶).

Those of skill in the art would have had reason to make/produce anti-M2 antibodies using αM(P201-K217) sequence taught by Ehlers et al and Wang et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for the polyclonal anti-M2 antibody taught by Wang or c/M2 taught by Ehlers in the disruption of leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis taught by Ehlers et al and Wang et al references because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Ehlers and Wang monoclonal anti- αM(P201-K217) antibodies inhibit the firm adhesion and transplatelet migration of leukocytes on vascular thrombus and routes to the interruption of cell-cell interactions typically involve competitive inhibition of these receptor-ligand interactions with either receptor antagonists (e.g., peptides), antibodies or other competitors as taught by the `440 patent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Given the high sequence identity/homology between SEQ ID NO: 1 and SEQ ID Nos: 2-3; the resultant antibodies would have the inherent property of binding SEQ ID NO: 2 and SEQ ID NO: 3. As is evidenced by the specification that anti-SEQ ID NO: 3 (rat) antibodies also bind SEQ ID NO: 1 (human) and SEQ ID NO: 2 (mouse) (see Fig. 1 and ¶ 0112 and ¶¶ 0114-0117). 

Claim 4 is included because all antibodies comprising 6 CDRs, 3 CDRs from the VH and 3 CDRs from the VL. Accordingly the claimed CDRs are inherent properties of the claimed antibodies. 

It is noted claim 21 is constructed as product by process. However, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. It is Applicant burden to show that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 



10.  Claims 1, 4 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Gurbel  et al (Pharmacology, 53(2):79-86, 1996) in view of Zago et al (Arq Bras Cardiol. 2008 Jan;90(1):54-63, of record) and/or Wang et al ((Circulation. 2005;112:2993-3000) and/or  Hirahashi  et al.  (Circulation. 2009;120:1255-1265) and Clark et al. (Immunol. Today, 4:100-101 (1983)) as is evidenced by the specification at page 29 for the same reasons set forth in the previous Office Actions.

Applicant’s arguments, filed 03/03/2022, have been fully considered, but have not been found convincing.

Applicant asserts that the combined reference teachings do not teach or suggest a method of inhibiting arterial thrombosis comprising administering a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of the SEQ ID NOs: 1-3 to inhibit leukocyte Mac-1 binding to platelet GP IBα and inhibit arterial thrombus formation in an artery of a subject, and the Office Action has failed to provide a reasonable rationale as to why one skilled in the art would modify Gurbel et al to use a monoclonal antibody that inhibits leukocyte Mac-1 binding to platelet GPIbα to inhibit arterial thrombus formation in an artery of the subject. 

Gurbel et al. disclose that NPC-15669, an inhibitor of the upregulation of MAC-1 that functions to inhibit neutrophil adhesion to endothelium, pg. 84, attenuated the increased regional platelet aggregability resulting from myocardial ischemia-reperfusion with a less marked effect on the systemic response, abstract. Gurbel et al. state that the results of their study suggest that attachment of neutrophils to the endothelium by Mac-1 regulates the function of platelets in the ischemic region and that different mechanisms are responsible for platelet function changes observed in the regional and systemic circulations following ischemia-reperfusion, pg. 85. Although the Office Action asserts that Gurbel et al. teach a "selective anti-thrombotic agent," such selectivity is in reference to the differences in platelet accumulation in the regional circulation as opposed to the systemic circulation as measured by platelet aggregation in the cardiac vein and femoral vein, pg. 81, left col.

Moreover, NPC-15669 does not inhibit binding of leukocytes and platelets under flow conditions, pg. 84, right col., and was administered during ischemia-reperfusion, not arterial thrombosis. Gurbel et al. only provide that the increased aggregability of platelets during ischemia and reperfusion, which was attenuated by NPC-15669 to inhibit MAC-1, may be relevant for future strategies to reduce coronary artery occlusion by platelet thrombi, abstract, but do not teach that such therapies include inhibiting leukocyte Mac-1 binding to platelet GP Iba. Given that NPC-15669 does not inhibit neutrophil accumulation compared to control conditions and Gurbel et al. state that neutrophil accumulation was not found in the ischemic myocardium following brief coronary artery occlusion, pg. 84, right col., those skilled in the art would not consider inhibiting MAC-1 binding to platelets via GPlbα when developing treatment strategies for arterial thrombosis based on the teachings of Gurbel et al.  platelets during ischemia and reperfusion, which was attenuated by NPC-15669 to inhibit MAC-1, may be relevant for future strategies to reduce coronary artery occlusion by platelet thrombi, abstract, but do not teach that such therapies include inhibiting leukocyte Mac-1 binding to platelet GP Iba. Given that NPC-15669 does not inhibit neutrophil accumulation compared to control conditions and Gurbel et al. state that neutrophil accumulation was not found in the ischemic myocardium following brief coronary artery occlusion, pg. 84, right col., those skilled in the art would not consider inhibiting MAC-1 binding to platelets via GPlbα when developing treatment strategies for arterial thrombosis based on the teachings of Gurbel et al.
Zago et al. do not correct the deficiencies of Gurbel et al. and disclose that anti- M2 antibody that blocks the Mac-1-GPlbα interaction can reduce leukocyte accumulation, cell proliferation, and neointimal thickening after vascular injury and that the Mac-1-GPlbα interaction is crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair, pg. 57. However, neointimal thickening is not thrombosis and there is no indication that the anti-M2 antibody could be used to inhibit arterial thrombosis.
Wang et al. do not correct the deficiencies of Gurbel et al. and Zago et al. and teach the administration of a polyclonal anti-M2 antibody to block the interaction between leukocyte integrin Mac-1 and platelet glycoprotein GPlbα, particularly by inhibiting neutrophil recruitment to platelets deposited on an injured vessel wall. Wang et al. conclude that the blocking of the Mac-1- GPlbα interaction through the blocking of αM segment with the anti-M2 antibody can be used to prevent neointimal thickening after vascular injury and inhibited neutrophil recruitment to platelets deposited on an injured vessel wall. Thus, Wang et al. teaches a polyclonal anti-M2 antibody can be used to treat neointimal thickening following vascular injury.
Wang et al. however neither disclose nor suggest the anti-M2 antibody can treat arterial thrombosis or inhibit thrombus formation. Thrombosis, which is the formation of a blood clot or thrombus, is not neointimal thickening, which involve the narrowing or thickening of a blood vessel. Wang et al. provide no evidence that treatment of neointimal thickening can or would also be used to treat arterial thrombosis.
Hirahashi et al. do not correct the deficiencies of Gurbel et al., Zago et al., and Wang et al. and teach a polyclonal anti-M2 antibody can be administered to a murine model thrombotic glomerulonephritis (TGN) to attenuate TGN without affecting renal neutrophil activity, abstract. The mouse model of TGN is characterized by renal endothelial cell damage, occlusive microvascular thrombosis, and renal failure, pg. 1256, col. 1. Hirahashi et al. teach that blockade of the Mac-1/GPlbα interaction inhibited events downstream of neutrophil recruitment, pg. 1263, right col., such as the serine proteinase neutrophil elastase, but did not affect neutrophil recruitment, pg. 1260, right col.
Hirahashi et al. do not teach that the anti-M2 antibodies could inhibit thrombosis in the arterioles, let alone in an artery. The only mention of arterioles in Hirahashi et al. is in the description of thrombotic microangiopathy (TMA), which is a particular histopathological lesion as opposed to a single clinical pathological entity and is characterized by endothelial cell swelling and detachment mainly in arterioles and capillaries, inflammatory cell infiltration and intraluminal platelet thrombosis leading to organ damage, pg. 1255. However, the model of TGN used in Hirahashi et al. involved MAC-1 dependent platelet deposition in glomerular capillaries followed by thrombosis, pg. 1258, right col., pg. 1262, right col.; abstract. In other words, although TMA may broadly involve endothelial cell swelling and detachment in arterioles, Hirahashi et al. does not teach that the method used to inhibit capillary thrombosis in TGN would be applicable to arterioles as well, let alone to arteries as recited in claim 1.
Clark et al. do not overcome the deficiencies of Gurbel et al., Zago et al., Wang et al., and Hirahashi et al. and is only relied on to teach the advantages of rat monoclonal antibodies.
This is not found persuasive because Grubel et al provides explicit suggestion that the increased aggregability of platelets during ischemia and reperfusion and its attenuation by inhibition of Mac-1 may be relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (abstract).  Grubel teaches that the pretreatment with an inhibitor of Mac-1 alters regional and systemic platelet function during ischemia-reperfusion (blockage of artery) in swine (abstract).  Wang et al teach that the αM(P201-K217) sequence is an obvious molecular target for disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis (arteries), and restenosis (arteries).   Moreover, it was known prior to Applicant claimed invention that blockade or selective absence of Mac-1 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implementation.  See Simon et al (J Exp Med. 2000 Jul 17; 192(2): 193–204, of record) last ¶. Simon et al concluded that future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Ibα binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (last ¶).  
It remains the Examiner’s position that those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for arterial thrombosis treatment taught in Gurbel  et al and Wang et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Gurbel, monoclonal anti- αM(P201-K217) antibodies inhibits platelets aggregability and selective anti­thrombotic agent. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
 
Applicant fails to see the relevance in the statement for reasons to combined as to why one skilled in the art would replace the NPC-15669 in Gurbel et al. with an antibody that inhibits leukocyte Mac-1 binding to platelet GP Iba. First, Gurbel et al. do not teach that the NPC-15669 compound has any effect on the binding between leukocytes and platelets. Second, NPC-15669 inhibits MAC-1 upregulation to thereby inhibit neutrophil adhesion to endothelium. Third, the "selective anti-thrombotic agent" is merely in reference to differences in platelet aggregability in the regional and systemic circulation following ischemia-reperfusion. Fourth, Gurbel et al. found that NPC-15669 had no effect on neutrophil accumulation and that other groups had found no increase in neutrophil accumulation following brief coronary artery occlusion, pg. 84, right col. As such, there is nothing in Gurbel et al. that would indicate that NPC-15669 has any effect on leukocyte Mac-1 binding to platelet GP Iba or that Mac-1 inhibitors in general could be used interchangeably as asserted by the Office Action.
Again, this is not found persuasive because Grubel et al provides explicit suggestion that the increased aggregability of platelets during ischemia and reperfusion and its attenuation by inhibition of Mac-1 may be relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (abstract).  Grubel teaches that the pretreatment with an inhibitor of Mac-1 alters regional and systemic platelet function during ischemia-reperfusion (blockage of artery) in swine (abstract).  Wang et al teach that the αM(P201-K217) sequence is an obvious molecular target for disrupting leukocyte-platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis (arteries), and restenosis (arteries).   Moreover, it was known prior to Applicant claimed invention that blockade or selective absence of Mac-1 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implementation.  See Simon et al (J Exp Med. 2000 Jul 17; 192(2): 193–204, of record) last ¶. Simon et al concluded that future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Ibα binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (last ¶).  
Applicant submits that Zago et al. and Wang et al. found that an anti-M2 antibody could inhibit leukocyte accumulation under flow conditions after vascular injury and reduce neointimal thickening while the anti-M2 antibody in Hirahashi et al. inhibited events downstream of neutrophil recruitment in TGN involving occlusive microvascular thrombosis but did not inhibit leukocyte accumulation. As Hirahashi et al. is the only reference involving thrombosis, but in a microvascular environment that would have different flow conditions than in an artery, the differential effect of leukocyte accumulation in Zago et al. and Wang et al. when compared to Hirahashi et al. illustrate that leukocyte Mac-1 and platelet GP Iba interactions are different for arteries and the microvasculature as well as for neointimal thickening and microvascular thrombosis. Therefore, the Office Action's assertions that substituting NPC-15669 from Gurbel et al. with an antibody from Zago et al., Wang et al., or Hirahashi et al. is simply "substituting a known element for another" is merely conclusory and does not support a prima facie finding of obviousness. It has been held that an examiner's reliance on equivalents as a rationale supporting an obviousness rejection is inappropriate without evidence that the equivalency was recognized in the prior art. See /n re Ruff, 256 F.2d 590, 599 (CCPA 1958) ("The equivalence must be disclosed in the prior art").
The Supreme Court of the United States acknowledged that rejections on obviousness grounds cannot be sustained by mere conclusory statements, and that instead, there must be some rational underpinning to support the legal conclusion of obviousness. KSA Int'l Co. v. Teleflex, 550 U.S. 398, 418 (2007) (citing /n re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). In particular, to establish a prima facie case for obviousness, there must be "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." Takeda Chem. Indus., Ltd. v. Alphapharm Pty. Ltd., 492 F.3d 1350, 1356-57 (Fed. Cir. 2007) (quoting KSA, 550 U.S. at 40).
This is not found persuasive because Gurbel teaches that pretreatment with an inhibitor of Mac-1 alters regional and systemic platelet function during ischemia-reperfusion in swine (see title).  Further,  inhibition of Mac-1 upregulation by NPC-15669 attenuates the increased regional platelet aggregability resulting from myocardial ischemia-reperfusion, with a less marked effect on the systemic response (abstract, Table 2, Fig. 1).  Gurbel teaches that the increased aggregabiligy of platelets during ischemic and reperfusion and its attenuations by inhibition of Mac-1 may be relevant for future strategies to reduce coronary arterial occlusion by platelet thrombi (abstract).  Moreover, Gurbel teaches that the direct inhibition of platelet aggregation by monoclonal antibodies directed against the IIb-IIIa receptor reduce abrupt arterial reclosure following angioplasty of complex lesions.  This data support the important role of platelet-mediated thrombosis in this phenomenon (see page 81, left col., 1st ¶). 

It remains the Examiner’s position that those skilled in the art would have had a reason to substitute one known thrombotic agent for another of the same function in a method of inhibiting atrial thrombosis. This agent, and its function have thus been shown to be known in the art.  One of ordinary skill in the art could have substituted one known element for another, and the results would have been predictable, as that is precisely the teaching of the secondary references.  There is a reasonable expectation of success, since success was indeed achieved with the alternative element in the secondary reference.  Note In re Fout, 213 USPQ 532; In re O’Farrell, 7 USPQ2d 1673, KSR International Co. v. TeleflexInc., 82 USPQ2d 1385, and the somewhat related Ex parte Fu, 89 USPQ2d 1115.

The law does not require a specific motivation to combine the teachings of the references, so long as one would expect the elements to perform as they do in the references. See Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57 (1969), 163 USPQ 673; Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686; In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069; Ex parte Fu, 89 USPQ2d 1115.


11.  Claims 1, 4 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Fontayne et al (Thromb Haemost. 2008 Oct;100(4):670-7, of record) in view of  Simon et al.( J. Exp. Med. 192(2):193–204, 2000, of record) and  Zago et al (Arq Bras Cardiol. 2008 Jan;90(1):54-63, of record) and/or Wang et al ((Circulation. 2005;112:2993-3000) and/or  Hirahashi  et al.  (Circulation. 2009;120:1255-1265) and Clark et al. (Immunol. Today, 4:100-101 (1983)).
Fontayne et al teach the humanized anti-glycoprotein Ib monoclonal antibody h6B4-Fab is a potent and safe antithrombotic in a high shear arterial thrombosis model in baboons. Fontayne teaches that the Fab-fragment of 6B4, a murine monoclonal antibody targeting the human platelet glycoprotein (GP) Ibα and blocking the binding of von Willebrand factor (VWF), is a powerful antithrombotic.  Fontayne et al the mAb inhibits VWF-dependent platelet adhesion to collagen under high shear-stress conditions, as was in flow chambers.  Injection of 6B4-Fab-fragments has a potent antithrombotic effect in vivo in baboons, but also strongly inhibits ristocetin-induced platelet aggregation ex vivo (page 670, under introduction).   Fontayne et al show that inhibition of GPIbα by compounds such as h6B4-Fab, is a promising approach that needs to be validated in clinical trials aimed to prevent acute arterial thrombotic syndromes.
The reference teachings differ from the claimed invention only in the recitation of selecting a monoclonal antibody or antigen binding portion thereof that specifically binds to at least one of SEQ ID NO: 1-3 (M2 peptide).
 Simon et al teach that platelet GP Ibα is a counterreceptor for the leukocyte integrin Mac-1 (CD11b/CD18). Simon et al teach that Mac-1 I domain serves as a recognition site for GP Ib.  Simon et al teach that the firm adhesion and transplatelet migration of leukocytes on vascular thrombus are both dependent on the interaction of the leukocyte integrin, Mac-1, and a heretofore unknown platelet counterreceptor. Simon et al teaches that identify the platelet counterreceptor as GP Ibα, a component of the GP Ib-IX-V complex, the platelet von Willebrand factor (vWf) receptor. THP-1 monocytic cells and transfected cells that express Mac-1 adhered to GP Ibα–coated wells. Inhibition studies with monoclonal antibodies or receptor ligands showed that the interaction involves the Mac-1 I domain (homologous to the vWf A1 domain), and the GP Ibα leucine-rich repeat and COOH-terminal flanking regions. The specificity of the interaction was confirmed by the finding that neutrophils from wild-type mice, but not from Mac-1–deficient mice, bound to purified GP Ibα and to adherent platelets, the latter adhesion being inhibited by pretreatment of the platelets with mocarhagin, a protease that specifically cleaves GP Ibα. Finally, immobilized GP Ibα supported the rolling and firm adhesion of THP-1 cells under conditions of flow. These observations provide a molecular target for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (abstract).  Simon et al evaluation of the structural features of integrins has provided insights into a candidate platelet counterreceptor for Mac-1. Simon et al teach the strikingly similar to the A domains of von Willebrand factor (vWf), one of which, A1, mediates the interaction of vWf with its platelet receptor, the GP Ib-IX-V complex (page 194, left col., 2nd ¶). Because of the similarity of the vWf A1 domain and the αM I domain, we hypothesized that GP Ibα might also be able to bind Mac-1. Simon et al report that GP Iba is a constitutively expressed counterreceptor for Mac-1 (page 194, right col., 3rd ¶).  Simon et al have identified Mac-1 as a molecular determinant of neointimal thickening after experimental arterial injury that produces endothelial denudation and platelet and/or fibrin deposition. They found that antibody-mediated blockade or selective absence of Mac-1 impaired transplatelet leukocyte migration into the vessel wall, diminishing medial leukocyte accumulation and neointimal thickening after experimental angioplasty or endovascular stent implantation. Therefore, future studies aimed at identifying the precise binding site(s) responsible for Mac-1–GP Ibα binding might provide a molecular strategy for disrupting leukocyte–platelet complexes that promote vascular inflammation in thrombosis, atherosclerosis, and angioplasty-related restenosis (last ¶). 
The teachings of Zago et al, Wang et al, Hirahashi  et al  and Clark et al. have been discussed, supra.
Given the I domain of αM/CD11b of Mac-1 which is strikingly similar to the A domains of vWf taught by Simon et al and the teachings of Zago et al, Wang et al, Hirahashi  et al identify the precise binding site of integrin Mac-1 of the leukocyte with GP Ibα of platelets inside the segment αM (P201-K217, called M2 peptide) of the αM I9 domain and the development of an anti-M2 antibodies, wherein the anti-M2 antibodies reduce firm adhesion and transmigration of leukocytes in site of platelet deposition, crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair and a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis.  Those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for or in combination with the treatment taught in Fontayne et all because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Fontayne et al, monoclonal anti- αM(P201-K217) antibodies disrupts the GP Ibα binding to it ligand. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

Given the high sequence identity/homology between SEQ ID NO: 1 and SEQ ID Nos: 2-3; the resultant antibodies would have the inherent property of binding SEQ ID NO: 2 and SEQ ID NO: 3. As is evidenced by the specification that anti-SEQ ID NO: 3 (rat) antibodies also bind SEQ ID NO: 1 (human) and SEQ ID NO: 2 (mouse) (see Fig. 1 and ¶ 0112 and ¶¶ 0114-0117). 

Claim 4 is included because all antibodies comprising 6 CDRs, 3 CDRs from the VH and 3 CDRs from the VL. Accordingly the claimed CDRs are inherent properties of the claimed antibodies. 
It is noted claim 21 is constructed as product by process. However, the patentability of a product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. It is Applicant burden to show that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Applicant’s arguments, filed 03/03/2022, have been fully considered, but have not been found convincing.
Applicant asserts that claim 1 is not obvious over the combined reference teachings  because the combined reference teachings do not teach or suggest the claimed method. And the Office action has failed to provide a reasonable rationale as to why one skilled in the art would modify Fontayne et al to use a monoclonal antibody that inhibits leukocyte Mac-1 binding to GP Ibα  and arterial thrombus formation in an artery of a subject. 
Applicant submits that Fontayne et al. disclose that a humanized anti-glycoprotein lb monoclonal antibody, 6B4, that blocks the binding of von Willebrand factor (VWF) is a potent and safe antithromotic in a high shear arterial thrombosis model in baboons, abstract. The 6B4 antibody inhibits VWF-dependent platelet adhesion to collagen under high shear-stress conditions, pg. 670.  Fontayne et al. further state that bridge formation between platelets and collagen by WVF is a prerequisite to allow platelets to withstand shear forces, whereas the role of VWF at lower shear is redundant at best, pg. 675. Unlike GPIlb/Illα blockers that are antiplatelet agents to prevent the development of thrombi but with significant increases in bleeding, the anti-human GPlbα antibody, 6B4, inhibits platelet adhesion to collagen under high flow alone, which would prevent platelet dependent thrombosis in arterial thrombosis without an accompanied prolongation in bleeding time, pg. 675. However, Fontayne et al. do not teach to inhibit leukocyte/platelet interactions or that an antibody against Mac-1 that blocks Mac- 1/GPlbα interactions could be used instead of the disclosed anti-GPlbα antibody that is used to block GPlbα binding to VWF in collagen in a method of inhibiting arterial thrombosis.
Simon et al. disclose that the platelet counterreceptor for Mac-1 is GPlbα, which is a component of the GP Ib-IX-V complex, the platelet von Willebrand factor receptor, abstract. Simon et al. discuss the differences between GPlbα binding to VWF and Mac- 1 and note that anti-GPIba antibodies had differential effects on VWF and Mac-1 despite the similarities in the Mac-1 and VWF domains responsible for binding to GPiba, pg. 201, right col. Simon et al. note that results do not rule out the possibility of other platelet surface receptors for Mac-1 and do not indicate the inhibiting Mac-1 interactions with GPlbα would be equivalent to inhibiting VWF interactions with GPlbα. In particular, an antibody to GPlbα that inhibited the interaction between GPlbα and VWF did not inhibit the GPIBa interaction with Mac-1, id. Moreover, Simon et al. note that the heterotypic interaction between platelets and leukocytes links the hemostatic/thrombotic and inflammatory responses, pgs. 193-194, whereas Fontayne et al. is silent as to whether its anti-GPlbα antibody has any effect on inflammation. Simon et al. do not teach that the interaction between GPlbα and Mac-1 would necessarily be useful for treating arterial thrombosis, only that the "present observations also suggest a possible target for therapeutic intervention" and that "future studies aimed at identifying the precise binding site(s) responsible for Mac-1-GPlbα binding might provide a molecular strategy." pg. 202.
Zago et al., Wang et al., Hirahashi et al., and Clark et al. do not correct the deficiencies of Fontayne et al. and Simon et al. and fail to provide any reasoning that would suggest that using a M2 antibody instead of the anti-GPlbα antibody would also be able to treat arterial thrombosis or that the two antibodies are equivalent for treating arterial thrombosis.
However, it remains the Examiner’s position that in view of combined reference teachings and given the I domain of αM/CD11b of Mac-1 which is strikingly similar to the A domains of vWf taught by Simon et al and the teachings of Zago et al, Wang et al, Hirahashi  et al identify the precise binding site of integrin Mac-1 of the leukocyte with GP Ibα of platelets inside the segment αM (P201-K217, called M2 peptide) of the αM I9 domain and the development of an anti-M2 antibodies, wherein the anti-M2 antibodies reduce firm adhesion and transmigration of leukocytes in site of platelet deposition, crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair and a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis.  Those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for or in combination with the treatment taught in Fontayne et all because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Fontayne et al, monoclonal anti- αM(P201-K217) antibodies disrupts the GP Ibα binding to it ligand. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Applicant submits that the Office Action has failed to provide a reasonable rationale as to why one skilled in the art would modify Fontayne et al. to use a M2 antibody taught by Zago et al., Wang et al., and Hirahashi et al. in place or in combination with the anti- GPlbα antibody of Fontayne et al. In order to combine the references, the Office Action asserts that:
Given the I domain of αM/CD11b of Mac-1 which is strikingly similar to the A domains of vWf taught by Simon et al and the teachings of Zago et al, Wang et al, Hirahashi et al identify the precise binding site of integrin Mac-1 of the leukocyte with GP Iba of platelets inside the segment αM . . . (2007).
Applicant fails to see the relevance of this statement as to why one skilled in the art would use a M2 antibody in place of or in combination with the anti-GPlbα antibody of Fontayne et al. Fontayne et al. use the 6B4 antibody to inhibit GPlbα binding to VWF in collagen while the M2 antibodies inhibit Mac-1 in leukocytes binding to GPlbα. GPlbα is also known to have several different ligands. There is no indication that inhibiting all GPlbα interactions are equivalent, let alone that inhibiting GPlbα interactions with collagen via VWF and leukocytes via Mac-1 are also equivalent in the treatment of arterial thrombosis. Instead, Simon et al. note that anti-GPlbα antibodies had differential effects on VWF and Mac-1 despite similarities in the Mac-1 and WVF domains responsible for binding to GPIba, pg. 201, right col. Furthermore, Fontayne et al. state "it is known that bridge formation between platelets and collagen by WVF is a prerequisite to allow platelets to withstand shear forces, whereas the role of VWF at lower shear is redundant at best." pg. 675. As such, blocking the interaction between collagen and VWF as in Fontayne et al. would result in "specific targeting of the antithrombotic action to stenotic arteries, leaving the rest of the circulation intact, with presumably less risk for spontaneous bleeding," pg. 675 (emphasis added). Additionally, as discussed in the previously-submitted article by Zaverio M. Ruggeri & G. Loredana Medolicchio, Adhesion Mechanisms in Platelet Function, Circ Res. 2007; 100:1673-168, "shear rate and shear stress have different effects on cellular adhesive interactions," pg. 1674, with VWF being "unique for its role in initiating platelet adhesion and sustaining platelet aggregation under conditions of elevated shear stress," pg.1675. Thus, Simon et al., Fontayne et al., and Ruggeri & Medolicchio all provide evidence that the role of VWF is unique and not equivalent to Mac-1 and that replacing the 6b4 antibody that inhibits GPlbα binding to VWF of Fontayne et al. with a different antibody that inhibits leukocyte Mac-1 binding to GPlbα would not be expected to have the same results.
By contrast, Hirahashi et al. treat thrombotic glomerulonephritis (TGN), which is characterized by microvascular thrombosis. As discussed in previous amendments, those skilled in the art would recognize that the flow conditions in arteries is higher than that of the microvascular. Given that Fontayne et al. disclose an anti-GPlbα antibody to inhibit binding of VWF and GPlbα and thereby inhibit arterial thrombosis and explicitly note that the high shear selectivity of the disclosed anti- VWF antibody therein is beneficial, those skilled in the art would recognize that the ability of an anti-M2 antibody to reduce microvascular thrombosis as in Hirahashi et al. is not only not equivalent to the anti-GPlbα antibody of Fontayne et al., but would also be expected to have undesired antithrombotic action in the microvascular and increase the risk of bleeding. Therefore, the Office Action’s assertions that substituting the anti- GPlbα antibody that inhibits GPlbα binding to VWF in collagen from Fontayne et al. with an antibody from Zago et al., Wang et al., or Hirahashi et al. that inhibits GPlbα binding to leukocyte Mac- 1 is simply "substituting a known element for another" is merely conclusory and does not support a prima facie finding of obviousness. It has been held that an examiner's reliance on equivalents as a rationale supporting an obviousness rejection is inappropriate without evidence that the equivalency was recognized in the prior art. See In re Ruff, 256 F.2d 590, 599 (CCPA 1958) ("The equivalence must be disclosed in the prior art").
The Supreme Court of the United States acknowledged that rejections on obviousness grounds cannot be sustained by mere conclusory statements, and that instead, there must be some rational underpinning to support the legal conclusion of obviousness. KSA Int'l Co. v. Teleflex, 550 U.S. 398, 418 (2007) (citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). In particular, to establish a prima facie case for obviousness, there must be "a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." Takeda Chem. Indus., Ltd. v. Alphapharm Pty. Ltd., 492 F.3d 1350, 1356-57 (Fed. Cir. 2007) (quoting KSA, 550 U.S. at 40).
However, it remains the Examiner’s position that given the I domain of αM/CD11b of Mac-1 which is strikingly similar to the A domains of vWf taught by Simon et al and the teachings of Zago et al, Wang et al, Hirahashi  et al identify the precise binding site of integrin Mac-1 of the leukocyte with GP Ibα of platelets inside the segment αM (P201-K217, called M2 peptide) of the αM I9 domain and the development of an anti-M2 antibodies, wherein the anti-M2 antibodies reduce firm adhesion and transmigration of leukocytes in site of platelet deposition, crucial for the pro-inflammatory leukocyte activity in the process of the vascular injury repair and a molecular target for selectively disrupting leukocyte-platelet complexes that promote inflammation in thrombosis and restenosis.  Those of skill in the art would have had reason to produce  anti-CD11b antibodies using αM(P201-K217) sequence taught by Zago et al, Wang et al and Hirahashi et al references as a rat monoclonal antibody as taught by Clark et al and use as a substitute for or in combination with the treatment taught in Fontayne et al because rat monoclonal antibody enables the  production of large amounts of MAbs and because like the compounds taught by Fontayne et al, monoclonal anti- αM(P201-K217) antibodies disrupt the GP Ibα binding to it ligand. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

12.  No claim is allowed.

 
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 10, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644